NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

LAVONTRAI T. DARBY,              )
DOC #T74933,                     )
                                 )
           Appellant,            )
                                 )
v.                               )                      Case No. 2D14-5871
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed November 4, 2015.

Appeal from the Circuit Court for
Hillsborough County; Kimberly K.
Fernandez, Judge.

Howard L. Dimmig, II, Public Defender,
and Megan Olson, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.

              Lavontrai T. Darby appeals the order revoking his probation and his

resulting sentence. The record supports the trial court's finding that Mr. Darby

substantially violated the conditions of his probation by committing two new law

violations contrary to condition 5 of his probation. Thus we affirm the order of
revocation of probation and the sentence imposed. However, we remand for the entry

of a corrected revocation order.

              In its order of revocation, the trial court did not state the conditions that Mr.

Darby was found to have violated. Accordingly, we remand for the entry of an amended

order of revocation setting forth the conditions violated and conforming to the trial

court's oral pronouncements made during the revocation hearing. See Nolen v. State,

627 So. 2d 580, 581 (Fla. 2d DCA 1993); Oliver v. State, 819 So. 2d 816, 816 (Fla. 1st

DCA 2002). Mr. Darby need not be present for this ministerial task.

              Affirmed; remanded with directions.



WALLACE, KHOUZAM, and SALARIO, JJ., Concur.




                                             -2-